Citation Nr: 0900526	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability, claimed as due to exposure to Agent Orange. 

2.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to Agent Orange. 

3.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966 and from May 1967 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Fort Harrison, Montana, Regional Office (RO).  By a rating 
action in May 2004, the RO denied the veteran's claim of 
entitlement to service connection for a skin condition, 
including as due to exposure to Agent Orange.  Subsequently, 
in January 2005, the RO confirmed its previous denial of the 
claim for service connection for a skin condition; it also 
denied service connection for prostate problems, including as 
due to Agent Orange exposure.  By a rating action in May 
2007, the RO granted service connection for PTSD and assigned 
a 50 percent disability rating, effective October 18, 2002.  
That rating action also granted a temporary 100 percent 
rating from March 14, 2005 through April 30, 2005.  In a 
subsequent rating action in April 2008, the RO increased the 
rating for PTSD from 50 percent to 70 percent, effective 
October 18, 2002; and, following the previously assigned 100 
percent from March 14, 2005 through April 30, 2005, an 
evaluation of 70 percent was assigned effective May 1, 2005.  

On June 5, 2008, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam; therefore, 
his exposure to herbicides during service is presumed.  

2.  A prostate disability was not manifested in service, or 
within one year of separation, and it is not shown to be 
related to the veteran's active service including presumed 
exposure to Agent Orange.  

3.  A chronic skin disorder did not have its onset during 
service and is not related to any in-service disease or 
injury, including presumed exposure to Agent Orange.  

4.  Since the effective date of the award of service 
connection, the veteran's PTSD has been manifested by ongoing 
symptoms of depression, anxiety, difficulty sleeping due to 
recurring nightmares, flashbacks, intrusive thoughts, 
exaggerated startle response, anger outbursts, 
hypervigilance, suicidal ideations, problems with 
concentration, social isolation, and difficulties in adapting 
to stressful circumstances that results in total social and 
occupational impairment.  The veteran's psychophysiological 
disorder is totally incapacitating.  


CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  

2.  A skin disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).  

3.  PTSD is 100 percent disabling since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of 
letters dated in January 2003, March 2003, February 2004, 
March 2004, August 2004, and November 2004 from the RO to the 
veteran which were issued prior to the RO decisions in May 
2004 and January 2005.  Additional letters were issued in 
March 2005, February 2006, February 2008, March 2008, and May 
2008.  Those letters informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
May 2007 SOC, the April 2008 SSOC, the April 2008 SOC, and 
the May 2008 SSOC each provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
a prostate disability, service connection for a skin 
disorder, and a higher evaluation for PTSD, given that he has 
provided testimony at a hearing before the Board, and given 
that he has been provided all the criteria necessary for 
establishing service connection and higher ratings, we find 
that there has been fundamental fairness.  

In light of the favorable disposition of the issue, and the 
adequate VCAA notices provided to the veteran regarding his 
claim for a higher evaluation for PTSD, the Board finds that 
the veteran is not prejudiced by proceeding with rendering a 
decision at this time.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  


II.  Factual background.

The record indicates that the veteran had active service from 
January 1964 to December 1966 and from May 1967 to September 
1973.  He served in Vietnam from May 1966 to December 1966, 
from January 1968 to January 1969, and from December 1969 to 
November 1970.  The service medical records show that the 
veteran was diagnosed with and treated for tinea pedis in 
October 1964.  The veteran was also seen on several occasions 
for a rash on his penis and urethral discharge; he was 
subsequently diagnosed with herpes genitalis.  The records 
are negative for any complaints or clinical findings of a 
prostate disorder.  On the occasion of the separation 
examination, in September 1973, the veteran denied any 
history of skin diseases, growths, tumors, or a prostate 
disability; clinical evaluation of the genitourinary system 
and the skin was reported as normal.  

The veteran's claim for service connection for PTSD (VA Form 
21-526) was received in October 2002.  Submitted in support 
of the claim was a treatment report from Dr. Robert Baize, 
dated in October 2002, indicating that his professional 
diagnosis of the veteran was PTSD, and depression-recurrent-
severe; he assigned a global assessment of functioning (GAF) 
score of 40-45.  Dr. Baize stated that the veteran clearly 
suffers from PTSD; he noted that the diagnosis was supported 
by intrusive and recurrent recollections of traumatic events 
in Vietnam, recurrent distressing dreams of the events, 
flashbacks, sleep disorder, anger and irritability, 
hypervigilance, exaggerated startled response, and social 
withdrawal.  Dr. Baize noted that the PTSD has created severe 
disturbance of significant events and has resulted in major 
impairment of social, occupational and other important areas 
of life.  

Of record are treatment reports from the Rocky Boy Clinic 
(IHS), dated from April 2000 through September 2004, which 
show that the veteran received clinical attention and 
treatment for a urinary tract infection and chronic skin 
irritations.  In September 2002, the veteran was seen with a 
red dotted rash; he was diagnosed with urticaria vasculitis, 
which was determined to be a reaction to Amoxicillin.  In May 
2003, it was noted that the veteran was seen for evaluation 
of prostatitis.  A June 2003 progress note reflects a 
diagnosis of tinea cruris.  

Of record is a statement from Dr. Frances B. Herbert, dated 
in June 2003, indicating that the veteran had a recent 
urinary tract infection; and, prior to that, he had gross 
hematuria.  Dr. Herbert indicated that they were initiating a 
hematuria workup with IVP and cystoscopy; and, they would 
repeat a PSA after his infection had been treated.  In August 
2003, Dr. Herbert noted that the veteran was found to have a 
persistently elevated PSA of 5.1.  The assessment was gross 
hematuria, normal workup and elevated PSA.  In September 
2003, it was noted that a cystoscope had revealed a small 
membranous urethral structure, and a moderately enlarged 
prostate.  

A March 2004 treatment note from the Rocky Boy Clinic 
reflects a diagnosis of chronic skin irritations.  

In a statement in support of claim (VA Form 21-4138), dated 
in March 2004, the veteran indicated that he was exposed to 
Agent Orange while stationed in Vietnam; as a result, he has 
developed a skin disorder, manifested by a rash and itchy 
bumps on his entire body.  The veteran indicated that the 
skin condition appears 2 to 3 times per month; he stated that 
they go away after a few days, but they reappear.  

Of record is a medical statement from Christine M. Krupar, 
MS, LCPC, dated in August 2004, indicating that she had been 
providing counseling service to the veteran since April 28, 
2004 to address readjustment problems he has had since his 
return from Vietnam.  She noted that the veteran presented 
with complaints of depression, anxiety and poor emotional 
management.  On mental status examination, it was noted that 
the veteran presented as a fatigued and depressed man who 
strived to be pleasant and unassuming.  His affect was flat.  
He was unshaven, unkempt, and dressed in work clothing.  He 
looked older than his years.  He smelled of cigarette smoke.  
His eye contact was intermittent.  He was oriented to person, 
place and to time.  His intelligence was judged to be 
average.  His thought process was logical.  His fund of 
information was adequate.  It was difficult for him to 
maintain concentration and focus.  He had trouble with short 
term memory as well as remembering important details of his 
war experiences.  He endorsed feelings of paranoia and 
worried constantly.  His thought structure did not 
demonstrate a psychotic organization.  He experienced suicide 
ideation, but denied that he would act on those thoughts.  
The pertinent diagnosis was PTSD, chronic; he was assigned a 
GAF score of 45.  Ms. Krupar observed that, in comparing his 
verbal report to his actual functioning, the veteran 
minimizes his psychological discomfort.  Ms. Krupar noted 
that the veteran's psychological symptoms of anxiety and 
depression make it difficult for him to maintain vocational 
functioning; she added that it if were not for the 
understanding of the veteran's present employer, he would not 
likely be able to hold viable employment.  

The veteran was seen at a VA clinic in September 2004.  It 
was noted that he had a history of Agent Orange exposure in 
Vietnam.  It was also noted that he had some prostate 
enlargement with negative biopsy done last fall.  No 
examination was done.  The assessment was patient to 
establish care with history of benign prostate disease.  

During a counseling session with Christine Krupar in 
September 2004, it was noted that the veteran was having 
difficulty at work, although he was quick to minimize the 
situation.  It was noted that his boss was a continual source 
of irritation to him; he stated that he frequently "blows 
up" at work.  When seen in July 2005, it was noted that the 
veteran continued not to work; he was mostly staying at home 
and working on his car.  The veteran reported more intense 
feelings of guilt because he can't work.  He was also 
experiencing more psychomotor agitation, and he was more 
irritable than usual even with the children.  It was noted, 
however, that his feelings of suicide had decreased possibly 
due to the reduction of vocational stress.  

The veteran was admitted to a VA residential PTSD program in 
March 2005.  At that time, it was noted that his symptoms 
included irritability and insomnia with occasional nightmares 
which seemed not to be combat related.  The veteran also 
admitted to social avoidance and stated that he was always 
watching his back.  He denied any suicidal or homicidal 
ideations.  The pertinent diagnosis was PTSD, with a GAF 
score of 60.  At discharge in April 2005, the diagnosis was 
PTSD with a GAF score of 65.  

In February 2006, the veteran was seen for intake and 
evaluation due to increased symptoms of depression and 
irritability.  The veteran indicated that, a year ago, he 
started to experience episodes when "I felt I wanted to hit 
someone;" he stated that those feelings would arise 
spontaneously.  The veteran acknowledged PTSD symptoms but 
claimed that they were less severe than in the past.  
Nightmares occurred about once a month.  He continued to 
respond to triggers with exaggerated startle, avoids crowds, 
and avoids authority figures.  On mental status examination, 
he was described alert and attentive, disheveled and 
unshaven.  His affect was flat; mood dysphoric.  He reported 
hearing noises and seeing things out of corner of his eyes.  
Thought process was normal and coherent.  No unusual thought 
content.  Insight was limited and judgment impulsive.  His 
memory was impaired for both recent and remote.  The 
pertinent diagnoses were PTSD, chronic and major depression.  

The veteran was admitted to a VA hospital in October 2006.  
On admission, it was noted that he was seen at the Vet Center 
and was verbalizing suicidal ideation; he had stopped taking 
his medications four days ago and he had not been drinking 
nor using drugs.  The veteran was referred to the VAMC for 
admission.  It was noted that he was having difficulty with 
sleep and depression.  The admission diagnosis was PTSD.  On 
October 11, 2006, the discharge diagnosis was reported as 
mood disorder NOS; he was assigned a GAF score of 60.  

Of record is a psychiatric treatment plan update from 
Christine Krupar, dated in January 2007, wherein she reported 
a diagnosis of PTSD, and a current GAF score of 45.  She 
noted that the veteran presented with symptoms which included 
depression, anxiety, anger, sleep disturbances due to 
nightmares and insomnia, flashbacks, intrusive thoughts, a 
tendency to isolate himself from others, difficulty feeling 
and expressing emotions, and present alcohol abuse.  He also 
had a history of emotional and occupational instability.  

The veteran was afforded a VA compensation examination in 
April 2007.  On mental status examination, it was noted that 
the veteran was oriented in all spheres.  It was noted that 
the veteran still presented as suicidal and possibly 
dangerous in that he shot up his ceiling recently.  Speech 
was clear and coherent.  He showed signs of a possible 
psychotic disorder in that he believed he heard voices 
outside of himself.  The veteran was described as possibly 
dangerous in that he shot up his home at one time.  Dress and 
hygiene were inappropriate and his clothes were "rumbled" 
and dirty; the examiner stated that the veteran he smelled 
quite strongly, but he was unable to determine whether it was 
of body odor or cigarette or alcohol.  His behavior was 
appropriate.  Affect was sad, and he believed that the 
veteran was genuine.  The pertinent diagnosis was PTSD, 
chronic, which was as likely as not a result of combat 
experience.  He also suffers from a depressive disorder, NOS, 
which is a function of both service-connected and nonservice-
connected factors.  The examiner assigned a GAF score of 51; 
prognosis was poor to fair.  The examiner noted that the 
veteran was socially isolated and not working at the present 
time.  Occupational impediments include taking instructions, 
judgment, insight, abstract thinking, adaptation to stress, 
and poor working relations.  

On February 29, 2008, the veteran was seen in urgent care 
with complaints of pruritis; he reported noticing a mild rash 
on the right axilla for the last months or so.  Examination 
revealed a slight papular eruption on the right axilla.  A 
dermatology examination was otherwise negative.  The 
impression was dermatitis, and questionable mild 
folliculitis.  

On the occasion of a VA examination in February 2008, it was 
noted that the veteran was polite, courteous and friendly 
throughout the examination.  He presented well socially and 
no unusual behaviors or mannerisms were noted.  He was open 
and verbal during the diagnostic interview and did not appear 
to be guarded nor defensive.  The examiner noted that he did 
not detect any obvious impression management and the 
veteran's self report was judged to be credible.  He 
expressed himself well during the interview.  It was felt 
that a diagnosis of PTSD was warranted based on signs, 
symptoms and history of trauma.  

The veteran was also afforded a VA genitourinary examination 
in February 2008  At that time, the veteran complained of 
itchy red bumps that started about 2 to 3 years ago; he 
stated that he has never received treatment for these bumps.  
The veteran also indicated that he has intermittent flare-ups 
in various different places; he noted that they are not 
progressive, they stay the same.  He had no history of benign 
or malignant neoplasms; he stated that he had no idea what 
the lesions are, they appear and then they disappear.  It was 
noted that the veteran was diagnosed with benign enlarged 
prostate about 1997.  He had a biopsy in Havre that was 
negative for cancer.  Currently, he had symptoms of trouble 
emptying his bladder; otherwise, he had no symptoms.  He was 
started on Flomax in December 2007; since then, he has been 
voiding much easier.  He denied any episodes of incontinence.  
He complained of erectile dysfunction for the past 6 to 7 
years, and he is unable to obtain an erection.  The veteran 
also reported urinary tract infections 4 to 5 years ago, but 
none since that time.  The assessment was chronic skin 
condition, with no specific diagnosis; the examiner stated 
that there were no symptoms of a chronic skin disability; 
there was no excoriation, scars, or lichenification that 
indicates prolonged skin lesions.  It was noted that the 
veteran did go to urgent care for cutaneous candidiasis, 
which will most likely resolve quickly; he stated that it is 
not related to Agent Orange exposure.  The examiner noted 
that the veteran had benign hypertrophy of the prostate.  His 
prostatic antigen was normal.  He explained that an enlarged 
prostate was normal in a man age 62 years old; and, it is not 
related to Agent Orange exposure.  

In an addendum to the February 2008 VA psychiatric 
examination, dated in March 2008, the examiner noted that the 
veteran was currently working in janitorial; he indicated 
that works well with one other person and gets along well 
with the employees.  He reported that he has had this job for 
two months and has one more month scheduled for working; he 
is working through the vocational rehabilitation program and 
is employed for 30 hours a week.  It was also noted that the 
veteran has been married for 25 years; he acknowledged that 
he and his wife have some arguments but described this as a 
pretty good marriage.  He noted that he does have a few 
friends.  On mental status examination, the veteran 
maintained good eye contact and voice was normal in tone and 
pace.  Affect was fairly full ranging and appropriate.  
Underlying mood appeared to be one of anxiety and 
apprehension.  There was no impairment of concentration nor 
attention span.  Psychomotor activity was within normal 
limits.  His memory was functionally intact.  His thinking 
was logical and goal directed, and there were no indications 
of a thought disorder.  The examiner stated that it was felt 
that a diagnosis of PTSD with depression was most descriptive 
of current signs, symptoms, and history of trauma.  He noted 
that the veteran had been diagnosed as having depression by 
his treating physician; however, it was felt that the 
veteran's depression was a function of his PTSD.  He was 
assigned a GAF score of 60.  The veteran related that he was 
able to interact adequately with others in the workplace, but 
prefers to work by himself or with one other person.  He 
stated that he would have difficulty dealing with the general 
public as he has difficulty being around groups.  

Received in March 2008 were records from the Havre clinic, 
dated from December 1999 through January 2000.  These records 
indicate that the veteran was treated for mild chronic 
prostatitis.  Also received in March 2008 were treatment 
reports from Plains Urology, dated from June 2003 through 
September 2007.  These records indicate that the veteran was 
treated for urinary tract infection and gross hematuria; he 
was also reported to have elevated PSA.  A biopsy of the 
prostate, performed in September 2003, was negative for 
cancer.  

In an addendum, dated in April 2008, a VA examiner noted that 
he examined the veteran in March 2008; at that time, he was 
diagnosed as having PTSD with depression, and he was assigned 
a GAF score of 60.  The examiner stated that it was felt that 
the signs and symptoms of PTSD would affect occupational and 
social functioning to a degree that there would be occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to signs and 
symptoms, but that he is generally able to manage in a 
satisfactory fashion, routine behavior, self care, and his 
conversation was normal.  The examiner also noted that, at 
the time of the examination, the veteran was involved in a 
long term marital relationship, was able to present in a 
reasonable social fashion, and was engaging in part time 
employment.  

Of record is a psychiatric treatment plan update from 
Christine (Krupar) King, dated in April 2008, wherein she 
reported a diagnosis of PTSD, severe, chronic, and a current 
GAF score of 45.  She noted that the veteran presented with 
symptoms which included depression, anxiety, anger, sleep 
disturbances due to nightmares and insomnia, flashbacks, 
frequent panic attacks, intrusive thoughts, a tendency to 
isolate himself from others, difficulty feeling and 
expressing emotions, and present alcohol abuse.  He also had 
a history of emotional and occupational instability.  It was 
noted that the veteran has not worked in two years; 
presently, he is a part-time volunteer at the Rocky Boy Vet 
Center.  On mental status examination, the veteran was 
described as pleasant; he smiled and nodded frequently n 
matter how he was feeling.  He acknowledged that he has 
learned this style of coping over the years to cover his 
psychological stress.  He smelled heavily of cigarette smoke.  
He dressed in layers of shirts, sweat shirts and jackets, he 
usually wore casual pants and tennis shoes.  His hygiene was 
often poor.  His speech was abbreviated, although over time, 
he has expressed himself more completely in his sessions.  
His thought process revealed worry ad paranoia.  His fund of 
information was adequate.  His was judged to be of average 
intelligence.  He endorsed suicidal ideation, but at present 
did not believe he would act on those thoughts.  

An April 2008 VA treatment report noted that the veteran was 
treated in February 2008 with antibiotics for a bacterial 
infection.  This is not related to the treatment he received 
in the military for tinea pedis or rash on the penis.  It was 
noted that tinea pedis is a fungal infection and not reacted 
with antibiotics, and the rash he had in 1970 cleared with 
conservative hygiene care indicating that it was not a 
bacterial infection or a fungal infection.  

At his personal hearing in June 2008, the veteran's 
representative maintained that the earlier VA examination 
reports are not reflective of the severity of the veteran's 
PTSD because the examinations were not long enough to go into 
the details necessary to evaluate the condition.  It was 
noted that the veteran's current employment has been with the 
tribe which, due to the nature of Native American culture, is 
more of a family type atmosphere; in other words, they look 
out for their own.  The veteran indicated that, prior to his 
current job, the long job he held was for 10 years; however, 
he noted that the job was seasonal and he operated equipment, 
which means that he worked alone and didn't have to talk or 
deal with anybody.  The veteran reported he tried other jobs, 
but he ran into problems with his bosses.  The veteran 
indicated that he has a few friends, mostly veterans.  The 
veteran testified that he did not like going out in public 
places.  The veteran reported having crazy nightmares, sleep 
disturbances, and hypervigilance; he worries about his doors 
and windows in the house.  The veteran testified that he 
started having problems with itchy red bumps approximately 7 
to 8 years ago; he stated that he thought the skin condition 
was due to nervousness, because he never knew anything about 
Agent Orange.  The veteran stated that doctors have not told 
him what the skin condition may be related to.  The veteran 
indicated that he had an enlarged prostate, and he has been 
having problems with urinating.  The veteran stated that 
doctors have not told him what the prostate problems may be 
related to.  


III.  Legal Analysis-Service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303.  Service connection for cancer may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. 
§ 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975."  Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), diabetes mellitus, Type II, and 
chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 3.307(a) 
(6) (ii).  

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

A.  S/C for a prostate disability, including as due to 
exposure to AO.

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  
Furthermore, there is no evidence of a prostate disability 
during service or within one year of separation and it is not 
so contended.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran essentially contends that he developed prostate 
problems as a result of herbicide exposure during service.  

On review of all evidence of record, the Board finds that 
service connection for a prostate disability is not warranted 
on analysis.  In this regard, while the records show that the 
veteran has been diagnosed with prostatitis, it is not 
recognized by the Secretary as warranting a presumption of 
service connection.  38 C.F.R. § 3.309(e).  The Secretary of 
the Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for other disabilities.  The National 
Academy of Sciences, after reviewing pertinent studies, did 
not feel that the evidence warranted altering its prior 
determination that there was inadequate or insufficient 
evidence of an association between exposure to herbicide 
agents and the subsequent development of any other 
disabilities.  See Notice, 67 Fed. Reg. 42600 (2002).  

The Board acknowledges that prostate cancer is a disability 
warranting presumptive service connection based on Agent 
Orange exposure, however the medical evidence of record fails 
to show that the veteran has ever been diagnosed with 
prostate cancer.  In fact, the records specifically report 
that a biopsy of the prostate, performed in September 2003, 
was negative for any findings of cancer.  In denying the 
veteran's claim, the Board also notes that the objective 
evidence of record fails to otherwise link any current 
prostate problems to Agent Orange exposure.  The examiner of 
a February 2008 VA genitourinary examination specifically 
indicated that the veteran had benign hypertrophy of the 
prostate.  His prostatic antigen was normal.  He explained 
that an enlarged prostate was normal in a man age 62 years 
old; and, it is not related to Agent Orange exposure.  

In this case, the Board finds that there is no persuasive 
evidence showing that the veteran's prostate disability 
developed during service or within a year of separation or as 
a result of his herbicide exposure or any incident of 
service.  38 C.F.R. § 3.303(d); see Combee, supra.  

Significantly, as noted above, the veteran's service medical 
records are negative for complaints, findings or diagnoses of 
any prostate problems.  Post-service treatment records 
reflect that the veteran was diagnosed with benign enlarged 
prostate in 1997.  Moreover, the post-service treatment 
records do not include any competent evidence suggesting a 
medical relationship between the veteran's prostate problems 
and service.  38 C.F.R. § 3.303(d).  The Board has considered 
the various statements made by the veteran linking his 
prostate problems to service.  To the extent that the veteran 
asserts that his prostate disability is attributable to 
service, the Board concludes that his assertion is 
unsupported by reliable evidence and is not competent.  There 
is a remarkable lack of corroborative evidence within years 
of separation from service.  The Board notes that the veteran 
separated from service in 1973 but was not diagnosed with 
benign enlarged prostate until 1997, which is about 23 years 
after separation.  The gap of 23 years between the time the 
veteran was separated from service in 1973 and the first time 
he reported having symptoms in 1997 militates against a 
finding that the veteran's current diagnosis is related to a 
chronic disorder that was initially manifested in or shortly 
after service, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 230 F.3d 1330 (Fed. Cir. 
2000.  Although symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology, in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The Board finds it probative that, at no time since the 
veteran sought treatment for his symptoms or been diagnosed 
with benign enlarged prostate, has a medical professional 
attributed his disability to his military service or provided 
a medical opinion substantiated by sound scientific and 
medical evidence which suggests that the veteran's prostate 
disability is associated with herbicide exposure.  

The only evidence that relates the veteran's prostate 
disability to his military service, especially exposure to 
Agent Orange, is the veteran's own statements.  It is true 
that the veteran's lay statements may be competent to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Buchanan, 451 F.3d at 1336.  However, a benign enlarged 
prostate requires specialized training for a determination as 
to its diagnosis and causation, and is therefore not 
susceptible of lay opinion as to those questions.  The Board 
finds that there is no competent and probative evidence 
indicating that the veteran's benign enlarged prostate is 
causally related to his military service, including exposure 
to Agent Orange.  

As noted above, lay evidence is one type of evidence that 
must be considered, if submitted, when a veteran's claim 
seeks disability benefits.  In fact, 38 C.F.R. § 3.307(b) 
clearly states that the factual basis for proving the 
existence of a chronic disease may be established by 
"medical evidence, competent lay evidence or both."  Thus, 
nothing in the regulatory or statutory provisions described 
above require both medical and competent lay evidence; 
rather, they make clear that competent lay evidence can be 
sufficient in and of itself.  This is not to say that the 
Board may not discount lay evidence when such discounting is 
appropriate.  Rather, the Board, as fact finder, is obligated 
to, and fully justified in, determining whether lay evidence 
is credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Nor do we hold that the Board 
cannot weigh the absence of contemporaneous medical evidence 
against the lay evidence of record.  Buchanan, 451 F.3d at 
1336.  

In this case, the Board is presented with negative service 
records, a normal separation examination, and a report 
(medical and lay) of a post service onset.  The Board is left 
with the unmistakable conclusion that there is no nexus to 
service, including exposure to Agent Orange.  

Based upon the foregoing and the lack of competent evidence 
of a nexus between any current prostate disability, including 
benign enlarged prostate, to service or to any exposure to 
Agent Orange, the Board concludes that veteran is not 
entitled to service connection for a prostate disability.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a prostate disability must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert, 1 Vet. 
App. at 49.  

B.  Skin disorder, including as due to exposure to AO.

Since the veteran served in Vietnam, the Board will concede 
his exposure to Agent Orange.  And, the record reflects 
diagnoses of various skin disorders in 2002 and 2003, 
including hives and tinea cruris; more recently, in February 
2008, he was diagnosed with dermatitis.  Therefore, the Board 
concedes the existence of current skin disability.  However, 
review of the record reveals the veteran has not been 
diagnosed with a skin disorder for which presumptive 
connection is available based upon herbicide exposure.  

Based upon the foregoing, the Board finds the preponderance 
of the evidence shows the veteran has not been diagnosed with 
a skin disorder for which presumptive service connection is 
available based upon exposure to Agent Orange or other 
herbicide(s).  As noted above, the Secretary of Veterans 
Affairs has determined there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  Therefore, 
the Board finds that service connection is not warranted on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a) (6), given the veteran's specific diagnoses.  

The Board has considered whether the veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
As discussed above, while the service medical records show 
that the veteran received treatment for tinea pedis and rash 
on the penis, there is no indication that the veteran had a 
chronic skin condition.  Further, the presence of a skin 
disorder was essentially ruled out on clinical evaluation at 
the time of separation from service.  In fact, on the 
occasion of his separation examination in September 1973, the 
veteran himself denied a history of any skin diseases, 
growths, cysts, or tumors, and clinical evaluation of his 
skin was normal.  The records show an initial diagnosis of a 
skin condition in September 2002, at which time the veteran 
was diagnosed with urticaria; even then, it was determined to 
be an allergic reaction to Amoxicillin.  It is noteworthy 
that, at the time of his February 2008 VA examination, the 
veteran reported the itchy red bumps started about 2 to 3 
years ago.  Moreover, no medical professional has provided 
competent medical evidence linking any skin condition to any 
aspect of his active service, to include his presumed 
exposure to herbicides in service.  The February 2008 VA 
examiner noted that the veteran did go to urgent care for 
cutaneous candidiasis, which will most likely resolve 
quickly; he stated that it is not related to Agent Orange 
exposure.  

The veteran is competent to describe his symptoms and 
observations of his skin.  However, the veteran himself has 
asserted a remote post-service onset of a skin condition.  In 
fact, during the February 2008 VA examination, he reported 
that the itchy red bumps started about 2 to 3 years ago.  
Lastly, we note that the inservice diagnoses of tinea pedis 
and herpes have not continued; they were treated and 
resolved.  Thus, it may be concluded that the inservice 
manifestations were acute rather than chronic.  

In summary, the Board finds the veteran does not have a skin 
disorder for which presumptive service connection based upon 
herbicide exposure may be granted, and there is no competent 
evidence of record directly relating his current skin 
disorder to his military service.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for a skin 
disorder, claimed as due to herbicide exposure, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


IV.  Legal Analysis-Evaluation of PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the veteran's PTSD has not changed and a 
uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  This 
construction is not inconsistent with Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126 (2008).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends). A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Given the depth and persistence of his recurrent nightmares, 
flashbacks, depression, anxiety, panic attacks, intrusive 
recollections, anger outbursts, hypervigilance, irritability, 
suicidal ideations, and social isolation, the veteran is 
entitled to a 100 percent rating for his PTSD.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  The record clearly 
shows that most doctors who have examined the veteran over 
the years have characterized his psychiatric disorder as 
chronic and severe.  In October 2002, Dr. Baize described the 
veteran's PTSD as severe, and he assigned a GAF score of 40-
45.  On mental status examination in August 2004, Christine 
Krupar described the veteran as unshaven and unkempt.  The 
veteran was assigned a GAF score of 45.  Ms. Krupar observed 
that, in comparing his verbal report to his actual 
functioning, the veteran minimizes his psychological 
discomfort.  Ms. Krupar noted that the veteran's 
psychological symptoms of anxiety and depression make it 
difficult for him to maintain vocational functioning; she 
added that it if were not for the understanding of the 
veteran's present employer, he would not likely be able to 
hold viable employment.  While the examiner in April 2007 
assigned a GAF score of 51, he noted that the veteran 
presented as suicidal and possibly dangerous in that he shot 
up his ceiling recently.  In addition, the veteran was 
reported to be socially isolated and was not working; 
prognosis was poor to fair.  

The Board observes that the GAF scores have ranged between 
40-60.  The veteran was hospitalized from March 14, 2005 
through April 22, 2005 for his PTSD; he was again 
hospitalized in October 2006.  The veteran was given a GAF 
score of 65 in April 2005, a GAF score of 60 in October 2006.  
A VA examiner in March 2008 indicated that the veteran began 
working 30 hours per week; and, she noted that the veteran 
described his marriage as pretty good and reported having a 
few friends.  The examiner noted that the veteran displayed 
good social skills; at that time, he was assigned a GAF score 
of 60.  However, the veteran was given a GAF score of 51 in 
April 2007.  And, more recently, an April 2008 VA progress 
note endorsed the diagnosis provided by the veteran's primary 
therapist of PTSD, severe, chronic, and she assigned a GAF 
score of 45.  

Moreover, it is clearly indicated that while the veteran is 
currently working part time, he is employed with the Native 
American tribe, which provides a protected and sheltered work 
environment.  At his personal hearing in June 2008, the 
veteran stated that he would have difficulty dealing with the 
general public as he has difficulty being around groups.  The 
veteran reported he tried other jobs, but he ran into 
problems with his bosses.  The veteran indicated that he has 
a few friends, mostly veterans.  The veteran testified that 
he did not like going out in public places.  The veteran 
reported having crazy nightmares, sleep disturbances, and 
hypervigilance; he worries about his doors and windows in the 
house.  This Veterans Law Judge has had the opportunity to 
personally observe the veteran during his testimony and finds 
him credible.  The veteran is competent to report symptoms as 
they come through his senses and is competent to report that 
his symptoms have increased in severity.  See Layno v. Brown 
6 Vet. App. 465 (1994).  The veteran's testimony at the 
hearing was credible and the symptoms described and behavior 
observed more nearly approximates a 100 percent evaluation.  
While the VA examiners have reported GAF scores of 60 and 65 
reflective of only moderate symptoms, the veteran's credible 
testimony described symptoms which more nearly approximate 
total occupational and social impairment.  

In light of the foregoing, the Board finds that although the 
evidence of record indicates that the veteran was employed 
during the period in question, assessments of the veteran's 
psychiatric disability have reflected severe disability from 
PTSD with an inability to maintain employment.  In summary, 
the record reflects total disability.  Accordingly, it is 
determined that there is evidence of total occupational and 
social impairment.  Based on the foregoing, the Board finds 
that the level of severity of the veteran's PTSD has been 100 
percent disabling since the effective date of service 
connection.  See 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2008).  


ORDER

Service connection for a prostate disability, including as 
due to Agent Orange exposure, is denied.  

Service connection for a skin disorder, including as 
secondary to Agent Orange exposure, is denied.  

A 100 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


